Citation Nr: 0939390	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  94-39 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
of the San Juan, Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  After the 
Board denied the claim in a November 2005 decision, the 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court issued a 
December 2007 Memorandum Decision which vacated the Board's 
November 2005 decision and remanded the claim to the Board. 
The Board Remanded the claim in March 2009.  


FINDINGS OF FACT

1.  A diagnosis of schizophrenia, residual type, with 
depressive features, is currently assigned for the Veteran's 
psychiatric disorder; a diagnosis of alcohol abuse is also 
assigned, but the law precludes a grant of service connection 
for alcohol abuse.  

2.  The preponderance of the medical evidence and opinion 
establishes that Veteran did not incur a current psychiatric 
disorder, to include schizophrenia, residual type, in service 
or within one year after his service discharge.


CONCLUSION OF LAW

The Veteran did not incur a psychiatric disorder for which 
service connection may be granted in service or as a result 
of service, nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an acquired psychiatric disorder, 
to include schizophrenia, was first manifested in or incurred 
in service.  Before assessing the merits of the appeal, VA's 
duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A.  Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Board notes that the Veteran submitted the original 
request to reopen the claim for service connection for a 
psychiatric disorder underlying this appeal in 1992, several 
years prior to enactment of the VCAA.  The Veteran did not 
receive a specific notice of the criteria for reopening a 
claim under the VCAA.  In any event, the request to reopen 
the claim was granted by the RO in 1993, and that reopening 
was affirmed in the Board's March 2000 decision.  The Board 
Remanded the reopened claim for further development.  As 
reopening of the claim has been granted, further discussion 
of notice regarding a request to reopen a claim is not 
required.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had many opportunities over the course 
of the more than 15 years of the pendency of this claim to 
submit numerous statements.  The Veteran testified at a 
personal hearing in 1993.  He has appealed the denial of his 
claim to the United States Court of Appeals for Veterans 
Claims, and that Court rendered a decision in December 2007.  
The record demonstrates that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claim addressed in this decision.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's Service treatment records are associated with the 
claims file.  Post-service private treatment records 
identified by the Veteran have been obtained.  VA clinical 
records have been obtained.  The Veteran has been afforded 
several VA examinations since the request to reopen the claim 
was submitted in 1992, including, most recently, VA 
examination by a panel of two examiners in May 2009.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Claim for service connection for a psychiatric disorder, to 
include schizophrenia

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Appellant presently has the same condition.  There is 
a presumption, under 38 U.S.C.A. § 1101, that a psychosis 
manifested within one year following a Veteran's service 
discharge is service-connected.  For purposes of Veterans' 
benefits, a psychosis is defined as including brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384 
(2009). 

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

Facts and analysis 

The Veteran's service treatment records show he was injured 
in a fight in January 1973.  In March 1973, he was treated 
for injuries resulting from falling down stairs.  He was 
observed by barracks mates to be banging his head on a wall.  
At the Veteran's August 1973 separation examination, the 
Veteran was evaluated as psychiatrically normal.

After the Veteran's service discharge in November 1973, the 
Veteran sought service connection in May 1974.  At the time 
of a July 1974 VA psychiatric examination, the examiner 
assigned a diagnosis of psychophysiologic reaction, musculo-
skeletal somatization.  In September 1974, service connection 
for myositis, lumbar paravertebral muscles, with 
psychophysiologic reaction, musculo-skeletal somatization, 
was granted.

During a VA hospitalization from December 1976 to February 
1977, a diagnosis of schizophrenia, undifferentiated type, 
was assigned.  The examiner who conducted VA psychiatric 
examination in August 1977 assigned a diagnosis of 
schizophrenic reaction, and the examiner opined that the 
psychiatric disorder was unrelated to the service-connected 
disability.  A February 1978 private opinion linked a 
diagnosis of schizophrenia to the Veteran's service.  The 
claim for service connection was denied, and that denial 
became final in the absence of appeal by the Veteran.  

The records establish that the Veteran's medical history 
includes VA hospitalizations from December 1977 to January 
1978, in May 1979, from January 1983 to February 1983, from 
February 1985 to March 1985, and in July 1992.

The RO initially denied the Veteran's 1992 request reopen the 
claim for
 service connection for a psychiatric disorder, then reopened 
the claim by denied it on the merits.  The Board, in a March 
2000 decision, remanded the claim and ordered a psychiatric 
examination.  

An opinion was obtained from a VA psychiatrist in June 2003.  
The psychiatrist opined, in part, "Based on the Veteran's 
records, history, and evaluation, we consider that the 
Veteran's current psychiatric symptomatology is similar to 
that described on the [July 1974 VA] psychiatric evaluation.  
Based on the descriptions of symptomatology in the 
psychiatric interventions and evaluations, we consider that 
the diagnosis of Schizophrenia is warranted."  An August 2003 
supplemental opinion by another VA psychiatrist noted that a 
Diagnosis of Schizophrenia was "not likely related" to 
previous symptoms of anxiety or to behavior described in 
Service Medical Records.  The addendum opinion also noted 
that behavior described in [the July 1974 VA examination 
report] gives no indications of a psychotic or pre-psychotic 
condition.  

The June 2003 psychiatric opinion seems to suggest that the 
Veteran's current schizophrenia was related to symptomatology 
shown in July 1974-within one year of the Veteran's 
separation from service.  However, the examiner who provided 
the August 2003 supplemental psychiatric opinion, appended to 
the same examination report, rejected that conclusion.  The 
Board sought additional clinical opinion, because the 
examiner stated that it was not likely that the Veteran's 
current psychiatric disorder was related to his service, but 
the examiner did not specifically addressed whether it was at 
least as likely that the disorder was incurred in service.  

In March 2005, another VA psychiatrist reviewed the Veteran's 
claims folder.  That psychiatrist concluded that the March 
1973 "head banging event" was not, in and of itself, a 
reflection of a psychotic or pre-psychotic state because it 
occurred in the context of the Veteran's alcohol 
intoxication.  Other than the Veteran's September 1974 
diagnosis of lumbar paravertebral muscles with 
psychophysiological reaction and musculoskeletal 
somatization, there was no additional evidence of 
psychopathology through November 1974, the expiration of the 
one-year period during which a psychosis may be presumed 
service-connected after a Veteran's separation from service.  
The psychiatrist stated that it was unclear whether the 
September 1974 diagnosis of musculoskeletal somatization 
reflected a prodromal period of psychosis, early signs of 
psychosis, an incomplete evaluation of psychosis, a separate 
form of psychopathology, or a reaction to actual physical 
problems and no actual psychopathology.  He explained that 
the medical notes prior to December 1976 did not provide 
sufficient information to indicate the presence of a 
psychotic condition or a pre-psychotic state.  Based on his 
review of all of the evidence, the psychiatrist opined that 
the Veteran's current psychiatric disability was 
schizoaffective disorder that started in December 1976 when 
the Veteran was diagnosed with undifferentiated 
schizophrenia.

The Veteran asserted that the March 2005 opinion was 
inadequate, because the examiner did not specify whether it 
was at least as likely as not that a current psychiatric 
disorder was incurred in service.  The Court agreed with the 
Veteran, holding, in its December 2007 opinion, that the 
Veteran was entitled to an opinion which specifically 
answered the question asked by the Board.  

The VA examiners who conducted May 2009 examination opined 
that the Veteran currently had two psychiatric disorder, 
alcohol abuse and schizophrenia, residual type, with 
depressive features.  The examiners concluded that, for each 
of the diagnoses stated, that is, alcohol abuse and 
schizophrenia, "it is unlikely" that the disorder is 
related to the Veteran's military service or was manifested 
during active military service.  The examiners further noted, 
as to schizophrenia, that that was no evidence that the 
Veteran manifested any psychotic symptoms during or within 
the year of his discharge from limitary service.  The 
examiners further note, as to incidents noted in service, 
such as the incident in which the Veteran was observed by 
fellow servicemembers to be "head-banging," there was no 
evidence that the Veteran's behavior was anything but an 
acute intoxication.  

Compensation for primary alcohol or drug abuse disabilities, 
as well as for secondary disabilities (such as cirrhosis of 
the liver) that result from primary alcohol abuse, is 
precluded by law.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301.  
The Board is not authorized to grant service connection for 
alcohol abuse, and no further discussion of the assignment of 
a diagnosis of alcohol abuse or the etiology or onset of that 
disorder is required.  

The May 2009 psychiatric opinion addresses precisely the 
questions asked by the Board in its Remand.  The panel 
addressed the Board's direction to identify the Veteran's 
current diagnoses by stating that the Veteran's current 
diagnosis was schizophrenia, residual type, with depressive 
features.  The panel opined that it was unlikely that the 
Veteran manifested the disorder during service or that the 
disorder was related to the Veteran's service.  The panel 
further opined that there was no evidence that a psychosis 
was manifested within one year following the Veteran's 
service discharge.  

The panel presented their opinion in the context of the other 
opinions of record.  The May 2009 opinion summarizes the 
evidence of record, explains the differences in the prior 
opinions, and reconciles the conflicting opinions.  The May 
2009 opinion is particularly persuasive because the panel 
stated that their opinion was unanimous and because the panel 
supported each answer with a rationale based on the facts, 
and identified the specific facts on which each opinion was 
based.  The panel addressed the evidence favorable and 
unfavorable to application of a presumption of service 
connection for a psychosis, and found that the medical 
evidence was unfavorable to a finding that a psychosis, or 
behavior consistent with a psychosis, was manifested within 
one year after the Veteran's discharge.  

The opinion of the May 2009 panel is unfavorable to the 
Veteran's claim.  The May 2009 opinion summarizes all 
evidence of record.  The unfavorable conclusion, based on all 
evidence of record, establishes that the preponderance of the 
medical evidence is against the claim.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia.  As the preponderance of 
the evidence is against the claim, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


